Name: Commission Regulation (EEC) No 1092/79 of 1 June 1979 amending for the 11th time Regulation (EEC) No 2005/70 on the classification of vine varieties
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 6 . 79 Official Journal of the European Communities No L 136/ 11 COMMISSION REGULATION (EEC) No 1092/79 of 1 June 1979 amending for the 11th time Regulation (EEC) No 2005/70 on the classification of vine varieties HAS ADOPTED THIS REGULATION : Article 1 In subtitle I , Title 1 , of the Annex to Regulation (EEC) No 2005/70 , Section 1 'Germany' is amended as follows, the names of the vine varieties being inserted in alphabetical order : 1.2 . Regierungsbezirk Trier : The variety 'Reichensteiner B (*) is added to the list of authorized varieties . 2.3 . Regierungsbezirk Koblenz : The varieties 'Regner B (*) ( 5 ) , 'Reichensteiner B (*)(6)' and 'WÃ ¼rzer B (*) ( 5 )' are added to the list of authorized varieties . 3.4 . Regierungsbezirk Rheinhessen-Pfalz : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), and in particular Article 30 (4) thereof, Whereas the classification of vine varieties approved for cultivation in the Community was established by Commission Regulation (EEC) No 2005/70 (-), as last amended by Regulation (EEC) No 2888/78 ( 3 ) ; Whereas certain varieties , the cultivation suitability of which has been tested and recognized as satisfactory, should be included in the classification ; whereas , in accordance with Article 11 ( 1 ) (b) of Council Regula ­ tion (EEC) No 347/79 of 5 February 1979 concerning general rules on the classification of vine varieties (4 ), these varieties may be provisionally authorized for certain German administrative units ; Whereas the lists for certain French and Italian admi ­ nistrative units should be supplemented by adding to the recommended varieties a vine variety which has not been included for two French administrative units ; whereas this variety has been listed for five years for an immediately adjoining administrative unit and whereas it therefore fulfils the condition for inclu ­ sion laid down in Article 11 ( 1 ) (a ) of Regulation (EEC) No 347/79 ; Whereas, since then , experience gained in respect of a variety of vine listed as an authorized variety for a certain Italian administrative unit has shown that the wines which it yields may normally be considered as being of good quality ; whereas it should therefore be classified among the recommended varieties for the same administrative unit in accordance with Article 11 (2) (a ) and ( 5) of Regulation (EEC) No 347/79 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine , The varieties 'Regner B (') ( 7 )', 'Reichensteiner B (*) and 'WÃ ¼rzer B (*) ( 7 )' are added to the list of autho ­ rized varieties . Article 2 In subtitle I , Title I , of the Annex to Regulation (EEC) No 2005/70 , Section III ' France' is amended as follows, the names of the vine varieties being inserted in alphabetical order : The variety ' Baco blanc B ( s )' is added to the list of authorized varieties for the following departments :  Landes (40),  Lot-et-Garonne (47). Article 3 In subtitle I , Title I , of the Annex to Regulation (EEC) No 2005/70 , Section IV ' Italy' is amended as follows, the names of the vine varieties being inserted in alpha ­ betical order : ( 5 ) Authorized exclusively in Landkreis Bad Kreuznach . ( b) Authorized in Regierungsbezirk Koblenz, excluding Land ­ kreis Bad Neuenahr-Ahrweiler. ( 7 ) Authorized in Regierungsbezirk Rlieinhessen-Pfalz , excluding the communes of Trechtingshausen , Ober ­ heimbach , Niederbeimbach , Oberdiebach , Bacharach and Breitscheid . ( s ) Authorized exclusively for the communes of the produc ­ tion area for potable spirits of the 'Armagnac ' registered designation of origin . (') Pursuant to Article II ( 1 ) (b ) of Regulation (EEC) No 347/79 , the variety is inserted in the classification with effect from 5 June 1979 . (') OJ No L 54, 5 . 3 . 1979 , p . 1 . (-') OJ No L 224, 10 . 10 . 1970, p . 1 . ( 3 ) OJ No L 344, 8 . 12 . 1978 , p . 27 . C ) OJ No L 54, 5 . 3 . 1979 , p . 75 . No L 136/ 12 Official Journal of the European Communities 2 . 6 . 79 9 . Province of Savona : (a ) The variety ' Lumassina B' is added to the list of recommended varieties . (b) The variety ' Lumassina B' is deleted from the list of authorized varieties . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 June 1979 . For the Commission Finn GUNDELACH Vice-President